        Case 1:19-cv-01541-MBH Document 19 Filed 06/16/20 Page 1 of 1




        In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **         *
  JOHN STEVEN GRISWOLD and                    *
  PATRICIA DONAHUE GRISWOLD,                  *
                                              *
                     Plaintiffs,              *
                                              *   No. 19-1541L
             v.                                   Filed: June 16, 2020
                                              *
  UNITED STATES,                              *
                                              *
                     Defendant.               *
     * * * * * * * * * * * * * * * * **       *


                                       ORDER

       The court is in receipt of the parties’ June 15, 2020 joint stipulation of dismissal
with prejudice of the above-captioned case. Pursuant to Rule 41(a)(1)(A)(ii) of the Rules
of the United States Court of Federal Claims (2019), this court ORDERS that this case
be DISMISSED with prejudice.


      IT IS SO ORDERED.

                                                     s/Marian Blank Horn
                                                     MARIAN BLANK HORN
                                                              Judge
